DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 June 2020 has been entered.

Response to Amendment
The amendment of 26 June 2020 has been entered.
Disposition of claims:
	Claims 1, 9, 12, and 19 have been amended.

	Claims 3-5, 10-11, and 16-18 are withdrawn from further consideration.
The amendments to claims 1 and 12 have overcome the rejection of claims 1-2, 8, and 12-15 under 35 U.S.C. 103 over Buesing et al. (US 2011/0266533 A1) (hereafter “Buesing”) and as evidenced by Merriam Webster’s definition of “adjacent” (see attached screenshot of Merriam Webster’s definition of “adjacent”) set forth in the last Office action. The rejection has been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendments to claims 1 and 12 have overcome the rejection of claims 1-2, 7-9, 12-13, 15, and 19 under 35 U.S.C. 103 over Buesing et al. (US 2011/0266533 A1) (hereafter “Buesing”) set forth in the last Office action as well as the rejection of claim 14 under 35 U.S.C. 103 over Buesing et al. (US 2011/0266533 A1) (hereafter “Buesing”) and Song et al. (US 2009/0212688 A1) (hereafter “Song”) set forth in the last Office action. The rejection has been withdrawn set forth in the last Office action. However, as outlined below, new grounds of rejection have been made.

Examiner’s Note
Upon further review of both the amended claims and of Buesing, it has been determined that additional grounds for rejection based upon Buesing could be made that meet the limitations of the amended claims. No additional reference needed to be found. These rejections are outlined below.
Additionally, Claim 6 was previously listed as being objected to and continues to be objected to. However, the description in paragraphs 89 through 92 of the most recent 

Election/Restrictions
With regard to the instant claims 6, 9, and 19 only, a search of the prior art did not show the elected species. As none of the claims were specifically drawn to applicants’ elected species in combination with the limitations of one of claims 6, 9, and 19 in independent form, none of these claims have been indicated as allowable. However, claims written in independent form which require all the limitations of claims 6, 9, and 19 as well as being limited to the limited elected species along with any dependent claims which require all the limitations of claims 6, 9, and 19 as well as being limited to the limited elected species would be allowable.
Claims 6, 9, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as being limited to the limited elected species. This objection to the claims is only with respect to Applicant’s elected species.
It is noted that the potential allowability of claims 6, 9, and 19 has not be determined with respect to species beyond Applicant’s elected species, i.e. potential examinable species that could found once the search is expanded beyond Applicant’s elected species.

Response to Arguments
Applicant's arguments, see the 2nd paragraph of p. 26 through the 1st paragraph of p. 27 as well as the first two paragraphs of p. 28 of the reply filed 26 June 2020 regarding the rejection of claims 1-2, 8, and 12-15 under 35 U.S.C. 103 over Buesing et al. (US 2011/0266533 A1) (hereafter “Buesing”) and as evidenced by Merriam Webster’s definition of “adjacent” (see attached screenshot of Merriam Webster’s definition of “adjacent”) set forth in the last Office action; the rejection of claims 1-2, 7-9, 12-13, 15, and 19 under 35 U.S.C. 103 over Buesing et al. (US 2011/0266533 A1) (hereafter “Buesing”) set forth in the last Office action as well as the rejection of claim 14 under 35 U.S.C. 103 over Buesing et al. (US 2011/0266533 A1) (hereafter “Buesing”) and Song et al. (US 2009/0212688 A1) (hereafter “Song”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the amendments have overcome the rejections of record and are now made the claims nonobvious over Buesing.
While the previous rejections of record have been overcome, as outlined below, new grounds of rejection over Buesing are possible after additional consideration of the amendments and of Buesing.

Applicant’s arguments, see the final three paragraphs of p. 27 of the reply filed 26 June 2020, with respect to KR 20170002186 have been considered but are moot because the reference has not been cited.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Buesing et al. (US 2011/0266533 A1) (hereafter “Buesing”) and as evidenced by Merriam Webster’s definition of “adjacent” (see attached screenshot of Merriam Webster’s definition of “adjacent”).
Regarding claims 1-2, 12-13, and 15: Buesing discloses an organic electroluminescent device comprising a first electrode, a hole transport region provided on the first electrode, an emission layer provided on the hole transport region, an electron transport region provided on the emission layer, and a second electrode on the electron transport region {paragraphs [0125]-[0127] and [0129] describing Example 8 of Table 2}
The hole transport region includes a layer comprising PEDOT on the first electrode, a layer comprising Buesing’s HIL1, and a subsequent hole transport layer disposed on the layer comprising Buesing’s HIL 1 {paragraph [0126] describing Example 10 of Table 2}.
The layer comprising PEDOT is being equated with the instant hole injection layer. 
The layer comprising Buesing’s HIL1 is being equated with a first hole transport layer, because it must necessarily transport holes.
The layer disposed adjacent to and in contact with the layer comprising Buesing’s HIL1 is being equated with a second hole transport layer and comprises the compound shown below {paragraph [0126] describing Example 8 of Table 2: The hole transport layer adjacent to and in contact with the layer consisting of Buesing’s compound HIL1 consists of Example Compound 3, shown below}.
[AltContent: textbox (Buesing’s Example Compound 3)]
    PNG
    media_image1.png
    617
    1265
    media_image1.png
    Greyscale


Buesing does not exemplify a compound similar to that of Buesing’s Example Compound 3 except for having a five-membered ring in place of the fluorene structure circled in Buesing’s Example Compound 3 shown above.
However, Buesing’s Example Compound 3 has the structure of Buesing’s formula (1), shown below {(paragraph [0048]: The compounds having the structure of Buesing’s formula (1) are exemplified by structures (1) to (110).), (p. 8, Structure (2) has the same structure of Buesing’s Example Compound 3.), (paragraph [0012]: Buesing’s formula (1))}.

    PNG
    media_image2.png
    577
    1337
    media_image2.png
    Greyscale

Buesing’s Example Compound 3 has the structure of Buesing’s formula (1) where: n is 1; m1, m2, m4, and m5 are each 0; m3 and m6 are each 1 where X is in each case methylene; Ar2, Ar3, Ar4, and Ar5 are each benzene rings; Ar1 is the circled fluorene ring of Buesing’s Example Compound 3.
Buesing teaches that in addition to a fluorenyl group, Ar1 of Buesing’s formula (1) can be a furan ring, a thiophene ring, or a pyrrole ring among others {(paragraph [0014]: Ar1 is an aromatic ring system having 10 to 40 aromatic ring atoms or a heteroaromatic ring system having 5 to 40 aromatic ring atoms.), (paragraph [0024]: The aromatic ring system can be fluorene.), (paragraph [0024]: The heteroaromatic ring system can be a heteroaryl group.), (paragraph [0026]: Heteroaryl groups can be a furan ring, a thiophene ring, or a pyrrole ring among others.)}.
At the time the invention was effectively filed, it would have been obvious to have modified Buesing’s Example Compound 3 by substituting the fluorene structure with a furan, thiophene, or pyrrole structure, based on the teaching of Buesing. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, the selection of one of a furan, thiophene, or pyrrole structure would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E).
The resultant compound has the structure of the instant Formula 3-1 where: n3 and n4 are each 0; X1 is one of O (in the instance Ar1 of Buesing is furan), S (in the instance Ar1 of Buesing is thiophene), or NY1 where Y1 is H (in the instance Ar1 of Buesing is pyrrole); L1 and L3 are each amino groups; L2 and L4 are each methylene groups).
Buesing does not exemplify a compound similar to the modified Example Compound 3 except for having substituents on the benzene rings of the fused ring structure.
However, as described above, the modified Example Compound 3 of Buesing has the structure of Buesing’s formula (1), shown below.

    PNG
    media_image2.png
    577
    1337
    media_image2.png
    Greyscale

The modified Example Compound 3 of Buesing has the structure of Buesing’s formula (1) where: n is 1; m1, m2, m4, and m5 are each 0; m3 and m6 are each 1 where X is in each case methylene; Ar2, Ar3, Ar4, and Ar5 are each benzene rings; Ar1 is a furan, thiophene, or pyrrole structure.
Buesing teaches that each of Ar3 and Ar5 of Buesing can be substituted with a substituent R1 {paragraph [0015]}. Buesing teaches that the substituents R1 of Buesing can be alkyl {paragraph [0016]}. Buesing exemplifies compounds in which multiple of Ar2 to Ar5 of Buesing are substituted with methyl groups {p. 11, Compounds (32), (35), (36), (38); p. 15, Compound (66); p. 16, Compound (68); p. 18, Compound (84); p. 19, Compound (88), Compound (90); p. 20, Compound (104)}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Buesing’s Example Compound 3 by substituting a methyl group in place of a hydrogen atom on each of the benzene rings of the fused ring structure of the modified Buesing’s Example Compound 3, based on the teaching of Buesing. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of methyl as the substituent would have been a choice from a finite number of 
The resultant compound comprises the instant n1 as 1. 

Regarding claim 14: Buesing teaches all of the features with respect to claims 1 and 12, as outlined in paragraphs 25-36 above.
As described above, the hole transport region includes a layer comprising PEDOT on the first electrode, a layer comprising Buesing’s HIL1, and a subsequent hole transport layer disposed on the layer comprising Buesing’s HIL 1 {paragraph [0126] describing Example 10 of Table 2}.
The layer comprising PEDOT is being equated with the instant hole injection layer. 
The layer comprising Buesing’s HIL1 is being equated with a first hole transport layer, because it must necessarily transport holes.
The layer disposed adjacent to and in contact with the layer comprising Buesing’s HIL1 is being equated with a second hole transport layer and comprises Buesing’s modified Example Compound 3.
Merriam Webster defines adjacent as “not distant: nearby” {attached screenshot of Merriam Webster’s definition of “adjacent”}
While Buesing’s layer is not in direct contact with the light-emitting layer, it can be described as being adjacent to the light-emitting layer in that it is not distant and nearby to the light-emitting layer.
Claim language reciting “adjacent to and in contact with” would overcome this interpretation.

Claims 1-2, 8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Buesing et al. (US 2011/0266533 A1) (hereafter “Buesing”) and as evidenced by Merriam Webster’s definition of “adjacent” (see attached screenshot of Merriam Webster’s definition of “adjacent”).
Regarding claims 1-2, 8, 12-13, and 15: Buesing discloses an organic electroluminescent device comprising a first electrode, a hole transport region provided on the first electrode, an emission layer provided on the hole transport region, an electron transport region provided on the emission layer, and a second electrode on the electron transport region {paragraphs [0125]-[0127] and [0129] describing Example 8 of Table 2}.
The hole transport region includes a layer comprising PEDOT on the first electrode, a layer comprising Buesing’s HIL1, and a subsequent hole transport layer disposed on the layer comprising Buesing’s HIL 1 {paragraph [0126] describing Example 10 of Table 2}.
The layer comprising PEDOT is being equated with the instant hole injection layer. 
The layer comprising Buesing’s HIL1 is being equated with a first hole transport layer, because it must necessarily transport holes.
The layer disposed adjacent to and in contact with the layer comprising Buesing’s HIL1 is being equated with a second hole transport layer and comprises the compound shown below {paragraph [0126] describing Example 8 of Table 2: The hole transport layer adjacent to and in contact with the layer consisting of Buesing’s compound HIL1 consists of Example Compound 3, shown below}.
[AltContent: textbox (Buesing’s Example Compound 3)]
    PNG
    media_image1.png
    617
    1265
    media_image1.png
    Greyscale


Buesing does not exemplify a compound similar to that of Buesing’s Example Compound 3 except for having a five-membered ring in place of the fluorene structure circled in Buesing’s Example Compound 3 shown above.
However, Buesing’s Example Compound 3 has the structure of Buesing’s formula (1), shown below {(paragraph [0048]: The compounds having the structure of Buesing’s formula (1) are exemplified by structures (1) to (110).), (p. 8, Structure (2) has the same structure of Buesing’s Example Compound 3.), (paragraph [0012]: Buesing’s formula (1))}.

    PNG
    media_image2.png
    577
    1337
    media_image2.png
    Greyscale

Buesing’s Example Compound 3 has the structure of Buesing’s formula (1) where: n is 1; m1, m2, m4, and m5 are each 0; m3 and m6 are each 1 where X is in each case methylene; Ar2, Ar3, Ar4, and Ar5 are each benzene rings; Ar1 is the circled fluorene ring of Buesing’s Example Compound 3.
Buesing teaches that in addition to a fluorenyl group, Ar1 of Buesing’s formula (1) can be a furan ring, a thiophene ring, or a pyrrole ring among others {(paragraph [0014]: Ar1 is an aromatic ring system having 10 to 40 aromatic ring atoms or a heteroaromatic ring system having 5 to 40 aromatic ring atoms.), (paragraph [0024]: The aromatic ring system can be fluorene.), (paragraph [0024]: The heteroaromatic ring system can be a heteroaryl group.), (paragraph [0026]: Heteroaryl groups can be a furan ring, a thiophene ring, or a pyrrole ring among others.)}.
At the time the invention was effectively filed, it would have been obvious to have modified Buesing’s Example Compound 3 by substituting the fluorene structure with a furan, thiophene, or pyrrole structure, based on the teaching of Buesing. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, the selection of one of a furan, thiophene, or pyrrole structure would have been a choice from a finite 
The resultant compound has the structure of the instant Formula 3-1 where: n3 and n4 are each 0; X1 is one of O (in the instance Ar1 of Buesing is furan), S (in the instance Ar1 of Buesing is thiophene), or NY1 where Y1 is H (in the instance Ar1 of Buesing is pyrrole); L1 and L3 are each amino groups; L2 and L4 are each methylene groups).
Buesing does not exemplify a compound similar to the modified Example Compound 3 except for having substituents on the benzene rings of the fused ring structure.
However, as described above, the modified Example Compound 3 of Buesing has the structure of Buesing’s formula (1), shown below.

    PNG
    media_image2.png
    577
    1337
    media_image2.png
    Greyscale

The modified Example Compound 3 of Buesing has the structure of Buesing’s formula (1) where: n is 1; m1, m2, m4, and m5 are each 0; m3 and m6 are each 1 where X is in each case methylene; Ar2, Ar3, Ar4, and Ar5 are each benzene rings; Ar1
Buesing teaches that each of Ar3 and Ar5 of Buesing can be substituted with a substituent R1 {paragraph [0015]}. Buesing teaches that the substituents R1 of Buesing can be phenyl {paragraph [0016]}. Buesing exemplifies compounds in which R1 of Buesing is exemplified as phenyl {p. 8, Compound (8); p. 11, Compound (35); p. 15, Compound (63), Compound (64); p. 20, Compound (99), Compound (100), Compound (101), Compound (102), Compound (104); p. 21, Compound (105), Compound (106), Compound (107), Compound (110)}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Buesing’s Example Compound 3 by substituting a phenyl group in place of a hydrogen atom on each of the benzene rings of the fused ring structure of the modified Buesing’s Example Compound 3, based on the teaching of Buesing. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of methyl as the substituent would have been a choice from a finite number of identified, predictable solutions (exemplified substituents that are R1 of Buesing), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.
The resultant compound comprises the instant n1 as 1.

Regarding claim 14:
As described above, the hole transport region includes a layer comprising PEDOT on the first electrode, a layer comprising Buesing’s HIL1, and a subsequent hole transport layer disposed on the layer comprising Buesing’s HIL 1 {paragraph [0126] describing Example 10 of Table 2}.
The layer comprising PEDOT is being equated with the instant hole injection layer. 
The layer comprising Buesing’s HIL1 is being equated with a first hole transport layer, because it must necessarily transport holes.
The layer disposed adjacent to and in contact with the layer comprising Buesing’s HIL1 is being equated with a second hole transport layer and comprises Buesing’s modified Example Compound 3.
Merriam Webster defines adjacent as “not distant: nearby” {attached screenshot of Merriam Webster’s definition of “adjacent”}. 
While Buesing’s layer is not in direct contact with the light-emitting layer, it can be described as being adjacent to the light-emitting layer in that it is not distant and nearby to the light-emitting layer.
Claim language reciting “adjacent to and in contact with” would overcome this interpretation.

Claims 1-2, 7, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Buesing et al. (US 2011/0266533 A1) (hereafter “Buesing”).
Regarding claims 1-2, 7, 12-13, and 15: Buesing discloses an organic electroluminescent device comprising a first electrode, a hole transport region provided {paragraphs [0057]-[0058] and [0060]-[0061]}.
The hole transport region comprises a hole transport layer comprising a compound having the structure of Buesing’s Formula (1) {paragraphs [0060]-[0061]}.
The compounds of Buesing having the structure of Buesing’s Formula (1) are exemplified by the compounds shown below {(paragraph [0048]: The compounds having the structure of Buesing’s formula (1) are exemplified by structures (1) to (110).), (p. 8, Structure (2)), (p. 15, Structure (64))}.


    PNG
    media_image1.png
    617
    1265
    media_image1.png
    Greyscale

[AltContent: textbox (Buesing’s Structure (2))]


    PNG
    media_image3.png
    644
    828
    media_image3.png
    Greyscale

[AltContent: textbox (Buesing’s Structure (64))]

Buesing does not exemplify compounds similar to that of Buesing’s Structure (2) and Buesing’s Structure (64) except for having a five-membered ring in place of the fluorene structures circled in the compounds as shown above.
However, both compounds have the structure of Buesing’s formula (1), shown below {(paragraph [0048]: The compounds having the structure of Buesing’s formula (1) are exemplified by structures (1) to (110).), (paragraph [0012]: Buesing’s formula (1))}.

    PNG
    media_image2.png
    577
    1337
    media_image2.png
    Greyscale

Buesing’s Structure (2) has the structure of Buesing’s formula (1) where: n is 1; m1, m2, m4, and m5 are each 0; m3 and m6 are each 1 where X is in each case methylene; Ar2, Ar3, Ar4, and Ar5 are each benzene rings; Ar1 is the circled fluorene structure of Buesing’s Structure (2).
Buesing’s Structure (64) has the structure of Buesing’s formula (1) where: n is 1; m1, m2, m4, and m5 are each 0; m3 and m6 are each 1 where X is in each case methylene; Ar2, Ar3, Ar4, and Ar5 are each benzene rings; Ar1 is the circled fluorene structure of Buesing’s Structure (64).
Buesing teaches that in addition to a fluorenyl group, Ar1 of Buesing’s formula (1) can be a furan ring, a thiophene ring, or a pyrrole ring among others {(paragraph [0014]: Ar1 is an aromatic ring system having 10 to 40 aromatic ring atoms or a heteroaromatic ring system having 5 to 40 aromatic ring atoms.), (paragraph [0024]: The aromatic ring system can be fluorene.), (paragraph [0024]: The heteroaromatic ring system can be a heteroaryl group.), (paragraph [0026]: Heteroaryl groups can be a furan ring, a thiophene ring, or a pyrrole ring among others.)}.
At the time the invention was effectively filed, it would have been obvious to have modified Buesing’s Structure (2) and Buesing’s Structure (64) by substituting the 
The resultant compounds have the structure of the instant Formula 3-1 where: n3 and n4 are each 0; X1 is one of O (in the instance Ar1 of Buesing is furan), S (in the instance Ar1 of Buesing is thiophene), or NY1 where Y1 is H (in the instance Ar1 of Buesing is pyrrole); L1 and L3 are each amino groups; L2 and L4 are each either methylene groups or a single carbon alkylene group substituted with two phenyl groups.
Buesing does not exemplify a compound similar to the modified Example Compound 3 except for having substituents on the benzene rings of the fused ring structure.
However, as described above, the modified Buesing’s Structure (2) and the modified Buesing’s Structure (64) of Buesing has the structure of Buesing’s formula (1), shown below.

    PNG
    media_image2.png
    577
    1337
    media_image2.png
    Greyscale

The modified compounds have the structure of Buesing’s formula (1) where: n is 1; m1, m2, m4, and m5 are each 0; m3 and m6 are each 1 where X is in each case methylene; Ar2, Ar3, Ar4, and Ar5 are each benzene rings; Ar1 is a furan, thiophene, or pyrrole structure.
Buesing teaches that each of Ar3 and Ar5 of Buesing can be substituted with a substituent R1 {paragraph [0015]}. Buesing teaches that the substituents R1 of Buesing can be alkyl {paragraph [0016]}. Buesing exemplifies compounds in which multiple of Ar2 to Ar5 of Buesing are substituted with methyl groups {p. 11, Compounds (32), (35), (36), (38); p. 15, Compound (66); p. 16, Compound (68); p. 18, Compound (84); p. 19, Compound (88), Compound (90); p. 20, Compound (104)}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified each of Buesing’s Structure (2) and Buesing’s Structure (64) by substituting a methyl group in place of a hydrogen atom on each of the benzene rings of the fused ring structure of the modified Buesing’s Structure (2) and the modified Buesing’s Structure (64), based on the teaching of Buesing. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of methyl as the substituent would have been a choice from a finite number of identified, predictable solutions (exemplified substituents that are R1 of Buesing), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.
Buesing does not exemplify a specific device comprising the hole transport layer comprising one of the compounds having the structure of Buesing’s Formula 1 and additionally comprising an electron transport region. 
However, Buesing does teach that the device can comprise an electron transport region {paragraph [0058]}.
At the time the invention was effectively filed, it would have been obvious to have further modified the device of Buesing by including an electron transport region between the light-emitting layer and the cathode. The modification would have been a combination of prior art elements (the device of Buesing and the electron transport layers described by Buesing) according to known methods (the production of the devices of Buesing) to yield predictable results. See MPEP 2143(I)(A).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Buesing et al. (US 2011/0266533 A1) (hereafter “Buesing”) as applied to claim 12 above, and further in view of Song et al. (US 2009/0212688 A1) (hereafter “Song”).
Regarding claim 14: Buesing teaches all of the features with respect to claims 1 and 12, as outlined in paragraphs 47-61 above.
Buesing does not teach a specific device comprising one of the modified compounds of Buesing described above in which the hole transport region consists of a hole injection layer, and two hole transport layers between the hole injection layer and the light-emitting layer.
However, as outlined above, Buesing teaches an organic electroluminescent device comprising a first electrode, a hole transport region provided on the first 
Song et al. teaches an organic light emitting device comprising a hole transport region consisting of two hole injection layers and a hole transport layer between the anode and the light-emitting layer {paragraphs [0018]-[0020]}.
The hole transport layer is adjacent to and in contact with the light-emitting layer {paragraphs [0018]-[0020]}.
The first hole injection layer includes a metal fluoride and a first hole injecting material, and the second hole injection layer includes molybdenum oxide and a second hole injecting material {paragraph [0020]-[0021] and [0023]-[0028]}.
When using the first and second hole injection layers as taught by Song et al. provides advantages of improved driving voltage, emission efficiency, and life span characteristics {paragraph [0029]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Buesing by using the hole transport region structure of Song et al. as described above, based on the teaching of Song et al.. The motivation for doing so would have been to provide the advantages of improved driving voltage, emission efficiency, and life span characteristics, as taught by Song et al..
The modification would lead to a device consisting of (in order from the anode toward the cathode) a first hole injection layer on the first electrode, a second hole injection layer between the first hole injection layer and the hole transport layer, and an emission layer adjacent to and in contact with the light-emitting layer.
The first hole injection layer is being equated with the instant hole injection layer.
The second hole injection layer is being equated with the instant first hole transport layer. The second hole injection layer must necessarily transport holes and can therefore be equated with the instant hole transport layer.
The hole transport layer is being equated with the instant second hole transport layer and comprises the modified compounds of Buesing.

Allowable Subject Matter
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As described above, Buesing represents the closest prior art. However, Buesing does not teach wherein the instant L1 through L4 are each selected from the group consisting of a substituted or unsubstituted divalent alkyl group having 1 to 10 carbon atoms, a substituted or unsubstituted divalent silyl group, a substituted or unsubstituted divalent oxy group, or a substituted or unsubstituted divalent thio group. The compounds of Buesing require at least one of the instant L1 and L3 or the instant L2 and L4 to be a divalent amino group. The prior art does not teach modifying Buesing such that the instant L1 through L4
Furthermore, the prior art as a whole does not teach compounds in which the instant L1 through L4 are each selected from the group consisting of a substituted or unsubstituted divalent alkyl group having 1 to 10 carbon atoms, a substituted or unsubstituted divalent silyl group, a substituted or unsubstituted divalent oxy group, or a substituted or unsubstituted divalent thio group. Nor does the prior art as a whole teach modifying compounds similar to the instant Formula 3-1 such that each of the instant L1 through L4 are selected from the group consisting of a substituted or unsubstituted divalent alkyl group having 1 to 10 carbon atoms, a substituted or unsubstituted divalent silyl group, a substituted or unsubstituted divalent oxy group, or a substituted or unsubstituted divalent thio group.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786